Citation Nr: 1001559	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-19 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1959 to December 
1962. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  (The Veteran's claims file was subsequently 
transferred to the jurisdiction of the RO in Reno, Nevada.)


FINDING OF FACT

Bilateral hearing loss is causally or etiologically related 
to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, service treatment records, VA 
outpatient treatment records, private treatment records, and 
a VA examination.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the required notice provided to the Veteran is 
moot or represents harmless error.  As to additional notice 
regarding the rating and effective date to be assigned, the 
RO will address this matter in effectuating the award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Discussion

The Veteran contends that his bilateral hearing loss was 
incurred as a result of noise exposure during active service.  
The Veteran's DD Form 214 shows that he worked as a radio 
mechanic.  He contends that he was exposed to loud aircraft 
without the use of hearing protection, specifically, he would 
climb ladders to aircraft, in an effort to speak with the 
pilot.  The Veteran does not concede any significant post-
service or recreational noise exposure.  The Veteran believes 
that his hearing was initially damaged in service and 
continued to worsen subsequently.      

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  
Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§3.307(a), 3.309(a).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  38 C.F.R. 
§ 3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing 
loss related to service when there were no audiometric scores 
reported at separation from service.  Ledford v. Derwinski, 3 
Vet App. 87, 89 (1992).  The regulation does not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
disability must show, as is required in a claim for service 
connection for any disability, that a current disability is 
the result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A.  § 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 
Vet. App. at 159-60.  

The Veteran's induction physical examination in March 1959 
and his separation physical examination in October 1962 
contain no evidence of complaints, treatment, or diagnosis 
for bilateral hearing loss.  Although there were no 
audiometric findings, upon induction, the Veteran's hearing 
was reported to be 15/15 for the whisper voice test.  

The Veteran's service treatment records do not contain any 
complaints, treatment, or a diagnosis for bilateral hearing 
loss.  The May 1961 audiogram shows the following audiometric 
findings 

HERTZ

1000
2000
3000
4000
RIGHT
0
0
25
30
LEFT
-5
5
30
30


The Veteran's February 1962 audiogram demonstrates the 
following audiometric findings:  

HERTZ

1000
2000
3000
4000
RIGHT
0
0
30
35
LEFT
-5
5
35
35

Upon separation, the Veteran's hearing was reported to be 
15/15 for the whisper voice test, as well as reported in the 
form of audiometric findings: 

HERTZ

1000
2000
3000
4000
RIGHT
0
5
10
10
LEFT
5
5
10
5

In October 1993, the Veteran underwent a private audiometric 
evaluation from a private audiologist.  The results are 
reported in graphic formation, however, indicate that the 
Veteran has current hearing loss as per VA regulations.  

In December 1997, the Veteran underwent a private audiometric 
evaluation from a private audiologist.  The results are 
reported in graphic formation, however, indicate that the 
Veteran has current hearing loss as per VA regulations.

In August 2005, the Veteran underwent a private audiometric 
evaluation from a private audiologist.  The results are 
reported in graphic formation, however, indicate that the 
Veteran has current hearing loss as per VA regulations.  

In May 2007, the Veteran underwent a VA audiological 
examination.  At the time, the Veteran reported decreased 
hearing bilaterally.  He indicated that he experiences 
difficulty understanding television.  He further stated that 
he currently wears hearing aids.  The Veteran denied post-
service recreational noise exposure.  He indicated that he is 
a professional mechanic, however, did not state whether or 
not he is exposure to noise due to his profession.  

On examination, pure tone thresholds, in decibels, were as 
follows: 

HERTZ

1000
2000
3000
4000
RIGHT
45
60
65
65
LEFT
40
55
70
65

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 98 percent in the left ear.  

The examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss.  
Without reviewing the Veteran's claims file, the examiner 
stated that the Veteran's hearing loss is less likely than 
not caused by or a result of noise exposure.  Regarding the 
Veteran's in service May 1961 and February 1962 audiograms, 
the examiner stated that he was not provided complete 
audiometric data, thus he speculates that the numbers 
provided refer to a shift in hearing, however, the thresholds 
do not significantly differ among tests, except to show 
apparent improvement at 6000Hz in the February 1962 
audiogram, as well as in the October 1962 separation physical 
examination.  The examiner opined, that if the thresholds 
reported on the Veteran's October 1962 separation examination 
are accurate, then it is less likely that the Veteran's 
current bilateral hearing loss is related to military noise 
exposure, as the thresholds appear to be within normal 
limits.  The examiner concluded that he is hesitant to render 
any opinion based upon the rather sparse and difficult to 
interpret information provided.   

In August 2007, the private audiological center which 
performed the October 1993 audiometric evaluation of the 
Veteran submitted a letter on behalf of the Veteran.  D.M. 
stated that the Veteran was initially tested in the office in 
October 1993, at which time he presented with a mild to 
moderate severe hearing loss, consistent with a noise induced 
hearing loss.  At the time, the Veteran reported that he 
experienced hearing loss for years and had been previously 
tested, however, "due to pride and vanity," he decided not 
to seek hearing treatment at that time.  The Veteran was 
subsequently tested in December 1997, which revealed a minor 
decrease in thresholds and discrimination.  Subsequent to the 
December 1997 evaluation, the Veteran decided to purchase 
hearing aids, due to his increased frustration in listening 
abilities.  Current testing does not show a decrease in the 
high frequency range, however, shows some loss in the low 
frequency range; supporting that most likely the noise 
induced hearing loss occurred early-on and noise has not been 
a factor since that time.  The Veteran's past history shows 
that he was subjected to extreme loud sounds regularly during 
his military career and after that time, his noise exposure 
was limited.  The Veteran reports that following discharge 
from service, he has worked in electronics as a mechanic with 
limited use of power equipment, as well as in an office.  The 
extreme sounds from the military working on the flight line, 
without the use of hearing protection, is consistent with the 
type of loss seen in all of the Veteran's audiograms, and 
would be a likely cause of the Veteran's hearing loss.  The 
Veteran indicated that he noticed his hearing loss several 
years prior to 1993, thus, the Veteran's work history since 
discharge from the military is not likely to cause this 
severe of a hearing loss.  

In late August 2007, Dr. D.H. submitted a letter on behalf of 
the Veteran.  Dr. D.H. stated that the Veteran has bilateral 
sensorineural hearing loss involving high frequencies.  The 
Veteran has a history of being around aircraft for four years 
while serving in the military, without the use of hearing 
protection.  Dr. D.H. stated, the Veteran's audiogram is 
compatible with acoustic trauma, and with his four-year 
history of military noise exposure, opining, that the 
Veteran's hearing loss is related to his noise exposure.  

In March 2008, a VA audiologist reviewed the Veteran's claims 
file.  The audiologist stated, that based upon the Veteran's 
March 1959 induction physical examination, the Veteran had a 
pre-existing hearing loss which was unchanged until he was 
discharged from service.  The audiologist indicated that the 
Veteran's hearing was normal upon discharge from service, 
opining, that it is less likely than not that the Veteran's 
hearing loss is due to excessive noise exposure in service.    

In the May 2009 hearing before the Board, the Veteran 
testified that he served as a radio mechanic during service, 
without the use of hearing protection.  The Veteran stated 
that he worked on flight lines, specifically F-101 fighters 
in North Dakota and B-57D bombers in Grand Forks, indicating 
that he was exposed to loud jet noise.  The Veteran further 
testified that in 1978 his ex-wife, however, wife at the 
time, worked with speech and hard-of-hearing individuals 
within the Brutte County schools.  In this regard, the 
Veteran stated that his wife brought an audiometer home to 
test their two teenage sons, however, upon testing the 
Veteran, she stated, "you're the one that's deaf."  The 
Veteran stated that the test helped him to fully realized his 
hearing disability.  

The Board concedes that the Veteran's account of noise 
exposure during service is credible and consistent with his 
Military Occupational Specialty (MOS) as a radio mechanic.  
During the hearing before the Board in May 2009, the Veteran 
stated he worked on flight lines, specifically F-101 fighters 
in North Dakota and B-57D bombers in Grand Forks, indicating 
that he was exposed to loud jet noise.  Furthermore, he 
stated that he was not given ear protection during service.  

The evidence shows that the Veteran has a current bilateral 
hearing disability as defined by VA regulations.  38 C.R.F. § 
3.385.  Thus, the remaining question for consideration is 
whether the Veteran's current disability is a result of 
exposure to noise during service.  

Under the benefit-of-the-doubt rule, for the Veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  Hence, the preponderance of the 
evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  

During the March 2008 VA claims file review, the audiologist 
did not offer any competent evidence to refute the findings 
of the Veteran's private audiologist or private physician, 
that the Veteran's current disability is more likely than not 
caused by excessive exposure to noise during active service.  
In this regard, the Board notes that the March 2008 VA 
audiologist reported that based upon the Veteran's March 1959 
induction physical examination, the Veteran had a pre-
existing hearing loss which was unchanged until he was 
discharged from service, opining, that the Veteran's hearing 
was normal upon discharge from service, thus, it is less 
likely than not that the Veteran's hearing loss is due to 
excessive noise exposure in service.  However, the Board 
notes the Veteran's hearing upon induction was reported as 
15/15 for the whisper voice test, thus, the Veteran is 
entitled to the presumption of soundness, as every veteran 
shall be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence or medical judgment is 
such as to warrant a finding that the disease or injury 
existed before acceptance and enrollment, and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Moreover, 
regarding the March 2008 audiologist's assertion that the 
Veteran's hearing was normal upon discharge from service, 
thus, it is less likely than not that the Veteran's hearing 
loss is due to excessive noise exposure in service, the Board 
notes, that as indicated above, 38 C.F.R. § 3.385 does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  See 
Hensley.  

The Board acknowledges the May 2007 VA examiner's opinion, 
which was offered without reviewing the Veteran's claims 
file.  Specifically, the examiner stated that the Veteran's 
hearing loss is less likely than not caused by or a result of 
noise exposure.  In providing the aforementioned opinion, the 
Board notes that the examiner referred to the Veteran's in-
service May 1961 and February 1962 audiograms; specifically, 
the examiner stated that he was not provided complete 
audiometric data, thus he speculates that the numbers 
provided refer to a shift in hearing, however, the thresholds 
do not significantly differ among tests, except to show 
apparent improvement at 6000Hz in the February 1962 
audiogram, as well as in the October 1962 separation physical 
examination.  The examiner concluded that he is hesitant to 
render any opinion based upon the rather sparse and difficult 
to interpret information provided.  In this regard, the Board 
notes that although the VA examiner did not opine that the 
Veteran's hearing loss is related to his military noise 
exposure, he did note that the Veteran's in-service 
audiograms show a shift in the Veteran's hearing.  
Consequently, the Board notes that the May 2007 VA examiner's 
opinion is based upon speculation, as the examiner indicated 
that he "speculates that the numbers provided refer to a 
shift in hearing," as well as, that "he is hesitant to 
render any opinion based upon the rather sparse and difficult 
to interpret information provided."  

As such, the Board finds the August 2007 opinion by the 
Veteran's private audiologist to be the most competent 
medical evidence of record.  Indeed, the private 
audiologist's opinion provided extensive rationale supporting 
the finding that the Veteran's current hearing disability is 
the result of his exposure to extreme noise in service.  
Specifically, the audiologist stated that the Veteran's 
hearing loss, post-service, was first documented in October 
1993, however, the Veteran reported that he experienced 
hearing loss several years prior, but did not seek help due 
to "pride and vanity."  Moreover, the audiologist reported 
that the December 1997 audiometric evaluation revealed a 
minor decrease in thresholds and discrimination.  In this 
regard, the audiologist noted that the Veteran's current 
testing does not show a decrease in the high frequency range, 
however, shows some loss in the low frequency range; 
supporting that the Veteran's noise induced hearing loss most 
likely occurred early-on and noise has not been a factor 
since that time.  In this regard, the audiologist stated that 
the Veteran's past history shows that he was subjected to 
extreme loud sounds regularly during his military career and 
after that time, his noise exposure was limited.  The extreme 
sounds from the military working on the flight line, without 
the use of hearing protection, is consistent with the type of 
loss seen in all of the Veteran's audiograms, and would be a 
likely cause of the Veteran's hearing loss.  Again, the 
Veteran indicated that he noticed his hearing loss several 
years prior to 1993, thus, the Veteran's work history since 
discharge from the military is not likely to cause this 
severe of a hearing loss.  

Furthermore, the Board notes the August 2007 opinion offered 
by the Veteran's private physician, which also relates the 
Veteran's current disability to his noise exposure in-
service, indicating, that the Veteran's audiogram is 
compatible with acoustic trauma and his four year history of 
military noise exposure.  

In addition, the Board acknowledges the Veteran's MOS as a 
radio mechanic during service, and concedes exposure to 
noise.  In light of the above, the evidence is deemed to be 
at least in relative equipoise.  Thus, service connection for 
bilateral hearing loss is warranted.



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


